TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2013



                                      NO. 03-13-00611-CV


                            United Central Control, Inc., Appellant

                                                 v.

   Duncan & Boyd Jewelers of Austin, LLC; Valley Forge Ins. Co. as Subrogee of D&B;
                       and Hanover Insurance Co., Appellees




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.